EXHIBIT 99.1 PRETIUM RESOURCES INC. CONDENSED CONSOLIDATED INTERIM FINANCIAL STATEMENTS FOR THE SIX MONTHS ENDED JUNE 30, 2 (Expressed in Canadian Dollars) (Unaudited) 1600 – 570 Granville Street Vancouver, BC V6C 3P1 Phone: 604-558-1784 Email: invest@pretivm.com 1 PRETIUM RESOURCES INC. CONSOLIDATED INTERIM STATEMENTS OF FINANCIAL POSITION (Unaudited – Expressed in Canadian Dollars) Notes June 30, December 31, ASSETS Current assets Cash and cash equivalents $ $ Receivables Deposits and prepaid expenses Non-current assets Restricted cash 3 Property, plant and equipment Mineral interests 3 Total Assets $ $ LIABILITIES Current liabilities Accounts payable and accrued liabilities $ $ Non-current liabilities Decommissioning and restoration provision Deferred income tax liability Total liabilities EQUITY Share capital 4 Share based payment reserve 4 Deficit ) ) Total equity Total Equity and Liabilities $ $ These condensed consolidated interim financial statements are authorized for issuance by the Board of Directors on August 1, 2013. On behalf of the Board: “Ross A. Mitchell” “C. Noel Dunn” Ross A. Mitchell (Chairman of Audit Committee) C. Noel Dunn (Director) The accompanying notes are an integral part of these condensed consolidated interim financial statements. 2 PRETIUM RESOURCES INC. CONSOLIDATED INTERIM STATEMENTS OF COMPREHENSIVE LOSS (Unaudited – Expressed in Canadian Dollars) Three months ended June 30, Six months ended June 30, Notes EXPENSES Amortization $ Consulting General and administrative Insurance Investor relations Listing fees Professional fees Salaries Share-based compensation 4 Travel and accommodation Loss before other items OTHER ITEMS Accretion of decommissioning and restoration provision Interest income ) Loss before taxes Deferred income tax expense Net loss and comprehensive loss for the period $ Basic and diluted loss per common share $ Weighted average number of common shares outstanding 100,086,036 89,378,125 The accompanying notes are an integral part of these condensed consolidated interim financial statements. 3 PRETIUM RESOURCES INC. CONSOLIDATED INTERIM STATEMENTS OF CASH FLOWS (Unaudited – Expressed in Canadian Dollars) Six months ended June 30, Notes CASH FLOWS FROM OPERATING ACTIVITIES Loss for the period $ ) $ ) Items not affecting cash: Accretion of decommissioning and restoration provision Amortization Deferred income tax expense Share-based compensation 4 Change in non-cash working capital items: Receivables ) Prepaid expenses Due from Silver Standard Resources Inc. - Accounts payable and accrued liabilities ) ) Net cash used in operating activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES Common shares issued, net 4 Proceeds from exercise of stock options - Net cash generated by financing activities CASH FLOWS FROM INVESTING ACTIVITIES Expenditures on mineral interests 3 ) ) Purchase of property, plant and equipment ) ) Restricted cash ) ) Net cash used in investing activities ) ) Change in cash and cash equivalents for the period Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ The accompanying notes are an integral part of these condensed consolidated interim financial statements. 4 PRETIUM RESOURCES INC. CONSOLIDATED INTERIM STATEMENTS OF CHANGES IN EQUITY (Unaudited – Expressed in Canadian Dollars) Common shares Note Number of shares Amount Share-based payments reserve Deficit Total Balance – December 31, 2011 $ $ $ ) $ Shares issued under flow-through agreement - - Shares issued under prospectus offering - - Share issue costs - ) - - ) Deferred income tax on share issuance costs - - - Value assigned to options vested - - - Shares issued upon exercise of options, for cash - - Transfer from contributed surplus on exercise of options - ) - - Loss for the period - - - ) ) Balance – June 30, 2012 $ $ $ ) $ Balance – December 31, 2012 $ $ $ ) $ Shares issued under flow-through agreement 4 - - Shares issued under private placement - - Share issue costs 4 - ) - - ) Deferred income tax on share issuance costs - - - Value assigned to options vested 4 - - - Loss for the period - - - ) ) Balance – June 30, 2013 $ $ $ ) $ The accompanying notes are an integral part of these condensed consolidated interim financial statements. 5 PRETIUM RESOURCES INC. NOTES TO THE CONDENSED CONSOLIDATED INTERIM FINANCIAL STATEMENTS For the six months ended June 30, 2013 and 2012 (Unaudited – Expressed in Canadian Dollars) 1. NATURE OF OPERATIONS Pretium Resources Inc. (the "Company") was incorporated under the laws of the Province of British Columbia, Canada on October 22, 2010.The address of the Company’s registered office is 1600 – 570 Granville St., Vancouver, BC, V6C 3P1. The Company owns the Brucejack and Snowfield Projects (the “Projects”) located in Northwest British Columbia, Canada.The Company is in the process of advancing the Brucejack Project, which has been determined to contain economically recoverable mineral reserves as communicated through our National Instrument 43-101 compliant “Feasibility Study and Technical Report for the Brucejack Project, and exploring the Snowfield Project.The Company’s continuing operations and the underlying value and recoverability of the amount shown for the mineral interests are entirely dependent upon the existence of economically recoverable mineral reserves and resources, the ability of the Company to obtain the necessary financing to complete the exploration and development of the Projects, obtaining the necessary permits to mine, and on future profitable production or from the proceeds from the disposition of the Projects. 2. SIGNIFICANT ACCOUNTING POLICIES a) Statement of Compliance These condensed consolidated interim financial statements have been prepared in accordance with International Financial Reporting Standards (“IFRS”) as issued by the International Accounting Standards Board (“IASB”) applicable to the preparation of interim financial statements, including IAS 34, Interim Financial Reporting. Accordingly, these Financial Statements do not include all of the information and footnotes required by IFRS for complete financial statements for year-end reporting purposes. These financial statements should be read in conjunction with the Company’s financial statements for the year ended December 31, 2012, which have been prepared in accordance with IFRS as issued by the IASB. The accounting policies applied by the Company in these financial statements are the same as those applied by the Company in its most recent annual consolidated financial statements for the year ended December 31, 2012. b) Critical accounting estimates and judgments The preparation of financial statements requires management to use judgment in applying its accounting policies and estimates and assumptions about the future. Estimates and other judgments are continuously evaluated and are based on management’s experience and other factors, including expectations about future events that are believed to be reasonable under the circumstances. The following discusses the most significant accounting judgments and estimates that the Company has made in the preparation of the financial statements. · Impairment The Company considers both external and internal sources of information in assessing whether there are any indicators that mineral interests are impaired.External sources of information include changes in the market, and the economic and legal environment in which the Company operates.Internal sources of information include the manner in which mineral interests are being used or are expected to be used.Management has assessed impairment indicators on the Company’s mineral interests and has concluded that no impairment indicators existed as of June 30, 2013. 6 PRETIUM RESOURCES INC. NOTES TO THE CONDENSED CONSOLIDATED INTERIM FINANCIAL STATEMENTS For the six months ended June 30, 2013 and 2012 (Unaudited – Expressed in Canadian Dollars) 2. SIGNIFICANT ACCOUNTING POLICIES (Cont’d) b) New accounting standards and recent pronouncements The following standards are effective for annual years beginning on or after January 1, 2013.The Company has assessed the impact of these standards and has determined that they do not have a material impact on the Company. · IFRS 10, Consolidated Financial Statements, requires an entity to consolidate an investee when it has power over the investee, is exposed, or has rights, to variable returns from its involvement with the investee and has the ability to affect those returns through its power over the investee.IFRS 10 replaces SIC 12, Consolidation – Special Purpose Entities and parts of IAS 27, Consolidation and Separate Financial Statements. · IFRS 13, Fair Value Measurement, aims to improve consistency and reduce complexity by providing a precise definition of fair value and a single source of fair value measurement under IFRS.The requirements do not extend the use of fair value accounting but provide guidance on how it should be applied where its use is already required or permitted by other standards within IFRS. There are no other IFRS or IFRIC interpretations that are not yet effective that are expected to have a material impact on the Company. 3. MINERAL INTERESTS The Company’s mineral interests consist of gold/copper/silver exploration projects located in northwest British Columbia. Six months ended June 30, 2013 Brucejack Snowfield Total Acquisition Balance, beginning of period $ $ $ Additions in the period - Balance, end of period $ Exploration Balance, beginning of period $ $ $ Costs incurred in the period Project - Feasibility - Temporary Road and Bridges - Other - Recoveries ) - ) Balance, end of period $ Balance, June 30, 2013 $ 7 PRETIUM RESOURCES INC. NOTES TO THE CONDENSED CONSOLIDATED INTERIM FINANCIAL STATEMENTS For the six months ended June 30, 2013 and 2012 (Unaudited – Expressed in Canadian Dollars) 3. MINERAL INTERESTS (Cont’d) Year ended December 31, 2012 Brucejack Snowfield Total Acquisition Balance, beginning of year $ $ $ Additions in the year Balance, end of year $ $ $ Exploration Balance, beginning of year $ $ $ Costs incurred in the year Project - Feasibility Temporary Road and Bridges - Other ) Recoveries ) - ) Balance, end of year $ $ $ Balance, December 31, 2012 $ $ $ Snowfield and Brucejack Projects In relation to the Brucejack Project, the Company has $1,208,000 of restricted cash comprised of $889,000 in the form of Guaranteed Investment Certificates (“GIC’s”) as security deposits with various government agencies in relation to close down and restoration provisions for the Projects, $250,000 in the form of a letter of credit which represents the cash collateral to a vendor in respect of high purchasing volume and $69,000 in the form of a GIC with the bank as a security deposit for a corporate credit card. The Brucejack Project is subject to a 1.2% net smelter returns royalty on production in excess of 503,386 ounces of gold and 17,907,080 ounces of silver. 4. CAPITAL AND RESERVES Authorized Share Capital On February 15, 2013, the Company closed a private placement of 361,300 Investment Tax Credit flow-through common shares at a price of $13.84 per flow-through share and 1,287,250 Canadian Exploration Expense flow-through common shares at a price of $12.43 per flow-through share for aggregate proceeds of $21,000,910.The Company bifurcated the gross proceeds between share capital of $19,337,492 (before share issue costs of $1,477,429) and flow-through share premium of $1,663,418. On April 26, 2013, the Company closed a private placement of 5,780,346 common shares at a price of $6.92 per common share for gross proceeds of approximately $40 million. 8 PRETIUM RESOURCES INC. NOTES TO THE CONDENSED CONSOLIDATED INTERIM FINANCIAL STATEMENTS For the six months ended June 30, 2013 and 2012 (Unaudited – Expressed in Canadian Dollars) 4. CAPITAL AND RESERVES (Cont’d) Share Option Plan Expiry date Exercise price ($) December 31, 2012 Granted Exercised /Forfeited June 30, 2013 Exercisable December 21, 2015 - - January 28, 2016 - - February 10, 2016 - ) March 16, 2016 - - August 11, 2016 - - November 2, 2016 - - December 15, 2016 - ) January 24, 2017 - - March 8, 2017 - - April 6, 2017 - - May 10, 2012 - - May 14, 2012 - - July 19, 2017 - - December 12, 2017 - ) March 5, 2018 - ) May 13, 2018 - - ) Weighted average exercise price $ Weighted average remaining contractual life (years) The total stock option expense for the six month period ended June 30, 2013 is $5,629,550 of which $3,244,562 has been expensed in the statement of loss and $2,384,988 has been capitalized to mineral interests. The following are the weighted average assumptions employed to estimate the fair value of options granted for the three month periods ended June 30, 2013 and June 30, 2012 using the Black-Scholes option pricing model: Six months ended June 30 Risk-free interest rate % % Expected volatility % % Expected life 5 years 5 years Expected dividend yield Nil Nil Option pricing models require the input of subjective assumptions including the expected price volatility, and expected option life. Changes in these assumptions may have a significant impact on the fair value calculation. 9 PRETIUM RESOURCES INC. NOTES TO THE CONDENSED CONSOLIDATED INTERIM FINANCIAL STATEMENTS For the six months ended June 30, 2013 and 2012 (Unaudited – Expressed in Canadian Dollars) 5. RELATED PARTIES Transactions with directors and key management personnel Three months ended June 30 Six months ended June 30 Salaries and management fees $ Share based compensation Total management compensation $ Subsidiaries Name of Subsidiary Place of Incorporation Proportion of Ownership Interest Principal Activity Pretium Exploration Inc. British Columbia, Canada 100% Holds interest in the Brucejack and Snowfield Projects 0890td. British Columbia, Canada 100% Holds real estate in Stewart, BC 10
